Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an provisional application 62/597,048 filed on December 11, 2017.    


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 5 limitation “a decision support system for agrotechnology transfer (DSSAT) module” invokes 35 U.S.C. 112(f) because it uses a generic placeholder, “DSSAT module” coupled with functional language “configured to communicate with the cascading neural network” that is not modified by sufficient structure, material, or acts for performing the claimed function.   The written description of the specification implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  A review of the specification shows that the following shows the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation : "Paragraph 0058 which states that: “the DSSAT module can be very difficult, as control of irrigation scheduling may require either manual editing through a graphical user interface (GUI) of the DSSAT module or understanding its source code written in Fortran.”  Thus this paragraph has the description necessary to define the DSSAT module as a program written in Fortran; and, thus the specification does describe the structure, material, or acts for performing the claimed functions of the DSSAT module. 

Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181; or
(c)	Amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Inventorship
During prior art research the reference of “Irukula,” was found as a 35 USC 102(a)(1) reference below.  However, Shivaram Irukula Master’s Candidate, where listed inventor Jiang Hu was Committee Chair, was not named as inventor and a possible correction of inventorship may need to be submitted.  See MPEP §2157 and associated form paragraphs. Examiner’s Note – Irukula was published 2 years prior to the instant application provisional filing date, outside of the 1 year grace period, and will still qualify as a proper 35 USC 102 rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 7 – 10, and 14 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by non-patent literature of Shivaram Irukula, “Reinforced Learning Based on Controller for Precision Irrigation,” A Dissertation Submitted to the Office of Graduate and Professional Studies of Texas A&M University, December 2015; herein “Irukula.” 


Regarding claim 1,
Irukula teaches a system for reinforcement learning-based irrigation control to maintain or increase a crop yield or reduce water use, (Page 8, Introduction, Par. 1: “All the above causes of over irrigation in turn affects the crop yield along with water and energy wastage. Hence the precision irrigation system, which takes into consideration all these parameters and utilizes the water optimally without having marginal impact on the crop yield is necessary. My research work focuses on maximizing yield with minimized water consumption using reinforcement learning techniques. Daily irrigation is minimized using Q-learning technique keeping the yield constant in comparison to traditionally followed precision irrigation techniques.” Page 12, Par. 1: “Reinforcement learning is a popular artificial intelligence/machine learning approach, it learns by interacting with the environment. Reinforcement learning model adaptively learns by trial and error method to find out which action to take to yield maximum reward in a particular state. It tries to maximize the reward/performance of a process by choosing an action for a certain state based on experience as well as exploration. Q-learning is an important reinforcement learning approach and is studied in many different disciplines…”) comprising:
at least one computing device; and program instructions stored in memory and executable by the at least one computing device that, when executed, direct the at least one computing device to: (Irukula defines the, computing device and  program as a “learning controller” or “controller” disclosed in many paragraphs in the dissertation. See also Page 20, Par 1 that discloses a “software program.” See also Page 18, Par. 2: “A reinforcement learning or dynamic programming process…”) 
determine an optimal irrigation schedule for at least one crop in at least one region of a field by executing a reinforcement learning (RL) routine, (Page 3, Par. 1: “Then the water consumption is minimized adaptively by using Q-learning to optimize the daily irrigation. Using simple modular approach of DSSAT to calculate daily yield and leaf area index along with the proposed reinforcement learning controller, almost 40% decrease in water consumption is achieved in comparison to constant irrigation method of the DSSAT model without any significant decrease in yield and leaf area index.”  Page 20, Par. 1: “Decision Support System for Agrotechnology Transfer (DSSAT) Crop System Model (CSM) is a software program that constitutes around 28 crop simulation models [DSSAT].The crop simulation models predict the yield and plant growth by taking soil conditions, water availability and weather conditions as inputs to the model. The DSSAT package contains the experimental data to simulate the crop models, so that the user can compare the simulated with the observed yield, growth data.”) 
where, for a given state of a total soil moisture, the reinforcement learning (RL) routine is configured to: perform an action, the action comprising waiting or irrigating the at least one crop; (Page 12: “Reinforcement learning is a popular artificial intelligence/machine learning approach, it learns by interacting with the environment. Reinforcement learning model adaptively learns by trial and error method to find out which action to take to yield maximum reward in a particular state.”  Page 29, last sentence – Page 30 Par. 1: As soon as we receive the weather data, crop model inputs, soil data and plant data we get the current state, an action is chosen based on Ɛ-greedy algorithm using the offline trained Q-value matrix. Action implies the amount of irrigation to be supplied to the crop on that day. It is supplied as input to the DSSAT crop simulation model and we get leaf area index and yield as its outputs. These outputs along with the soil water content are fed back to the Q-learning online controller for calculation of next state and reward function. Then the Q-value matrix is updated once we get the next state and reward function. This process is continued till the end of the season.” Page 31, Par. 3: “Action taken is the amount of irrigation to be supplied to the field on that day. Action 1 provides 0%, action 2 provides 12.5%, action 3 provides 25%… action 9 provides 100% of the maximum irrigation.” See also Page 35, Par. 1 and 2.  Examiner’s Note – Irukula does not use the word “wait” however, providing “0%” water is waiting to irrigate at another time.) and
assign a reward to a state-action pair, the state-action pair comprising the given state of the total soil moisture and the action performed; (Page 12, last paragraph: “Reinforcement learning does not require a model and is used to find an optimal action for any state. The reinforcement learning agent learns the control policy dynamically at runtime and issues an action based on the current state, then the state transition occurs in the environment after the action is taken. Each action results in reward/penalty. The best action for any state gives high reward in comparison to other actions. Now the algorithm remembers the state-action pair and the Q-value (cumulative reward) associated with it. Each time the system visits a state, it compares the rewards of all possible state-action pairs and chooses the action so that the cumulative reward is maximized in the long run. The Q-value matrix is initialized to a constant and is updated every time the system takes a certain action and gets the reward.”  Page 19, Par. 1: “Future reward is calculated using the current state, future predicted state and current action [Sutton and Barto, 1998]. 𝑅𝑠𝑠′𝑎 = E [rt+1 | St+1= s’, St = s, at = a] (3.5) Transition probabilities are used in the calculation of reward function during the offline training of the Q-learning controller. Future state is chosen according to the transition probabilities for an action.  Page 30, Par. 1: “It is supplied as input to the DSSAT crop simulation model and we get leaf area index and yield as its outputs. These outputs along with the soil water content are fed back to the Q-learning online controller for calculation of next state and reward function. Then the Q-value matrix is updated once we get the next state and reward function. This process is continued till the end of the season.”  State and Actions Page 31, section 6.3.) and
instruct an irrigation system to apply irrigation to at least one crop in accordance with the optimal irrigation schedule determined, wherein the optimal irrigation schedule comprises an amount of water and a determined time at which the amount of water should be applied. (Page 9, Par. 1: “According to [Raine, Meyer et al. 2007], precision irrigation is a method of applying the right amount of irrigation/water as per the requirements of the individual plants with less impact on the environment. The precise meaning of precision irrigation is application of right and optimal amount of water at different locations at different times taking into account the spatial, temporal and sensor data. Presently this task is performed by variable rate sprinklers with capability of position determination to apply water at variable rates at different locations. Process involved in the precision irrigation cycle is shown in Figure 1.”  Page 12, Par. 2: “Reinforcement learning does not require a model and is used to find an optimal action for any state. The reinforcement learning agent learns the control policy dynamically at runtime and issues an action based on the current state, then the state transition occurs in the environment after the action is taken.” See also Page 14.)  [Underlined for emphasis by Examiner].


Regarding claim 2, Irukula teaches the limitations of claim 1 which claim 2 depends. Irukula also teaches that the optimal irrigation schedule is determined using at least one of: a real-time soil moisture value, a near real-time soil moisture value, a predictive evapotranspiration (ET) metric, or a weather forecast metric.  (Page 9, last paragraph: “Precision irrigation is a system that is able to adjust to the existing weather and soil conditions.” Abstract: “…soil water content reported by the sensors.”  See also Irukula that teaches in many paragraphs sensor data and/or soil conditions.) 

Regarding claim 7, Irukula teaches the limitations of claim 1 which claim 7 depends. Irukula also teaches that at least one computing device is a microcontroller implemented in a mobile irrigation machine; and
the irrigation system is instructed to apply irrigation to at least one crop in
accordance with the optimal irrigation schedule by converting the optimal irrigation schedule to a suitable signal for interpretation by the irrigation system. (Page 25, last paragraph: “The fields for this type of irrigation are either rectangular or square fields. The irrigation equipment with water sprinklers move in a straight line/linearly. That’s why they are called linear move, lateral move and side-roll irrigation systems [Evans, 1997]. They are less common as they need complex management and guidance system compared to center pivot systems and are being followed only by the farmers who do not want to change the rectangular fields to circular fields [Irrigation Models]. An example of the lateral move system by Valley Irrigation is shown in Figure 4.” See also Page 27, Par. 1 titled: “5 RELATED WORK”) 

Regarding claim 8, Irukula teaches the limitations of claim 1 which claim 8 depends. Irukula also teaches that comprising at least one soil moisture sensor positioned in the at least one region of the field; and wherein the optimal irrigation schedule is determined based at least in part on a soil moisture measurement obtained by the at least one soil moisture sensor. (Abstract, Page 2: “The main goal of my research is to minimize the excess application of water in a specific location according to the daily conditions like temperature, solar radiation, rainfall from weather data website and soil water content reported by the sensors.” Page 9, Par. 1: “According to [Raine, Meyer et al. 2007], precision irrigation is a method of applying the right amount of irrigation/water as per the requirements of the individual plants with less impact on the environment. The precise meaning of precision irrigation is application of right and optimal amount of water at different locations at different times taking into account the spatial, temporal and sensor data. Presently this task is performed by variable rate sprinklers with capability of position determination to apply water at variable rates at different locations. Process involved in the precision irrigation cycle is shown in Figure 1.” See also Page 30, 34, 35, and 43.) 

Regarding claim 16, Irukula teaches the limitations of claim 1 which claim 16 depends. Irukula also teaches that wherein the reward assigned to the state-action pair is one of an immediate reward or a delayed reward to the state-action pair. (Page 16, Par. 2: “Discount factor implies the importance of the future rewards in comparison to immediate/current rewards and is also between 0 and 1. A discount factor of 0 will make the system give importance only to current/ immediate rewards, while a value of 1 makes the system to give very high importance to future rewards. So generally a value closer to 1 is chosen so that high long term cumulative reward is obtained.” Page 16, Par. 3: “An action with highest estimated immediate reward known as greedy action is chosen most of the time with probability (1- Ɛ) and an action is chosen randomly for the remaining time with probability Ɛ. The Ɛ-greedy method ensures that after sufficient amount of trials optimal action is discovered. The value of Ɛ is chosen to be 0.3 which is found out by trial and error. Initially Ɛ is chosen as 0.1, then experimented by slowly increasing the value of Ɛ. At Ɛ = 0.3 the empirically best water consumption values were attained, as Ɛ is increased further the water consumption started increasing and so I fixed the value of Ɛ to be 0.3.”) 

Regarding claim 17, Irukula teaches the limitations of claim 16 which claim 17 depends. Irukula also teaches that the reward assigned to the state-action pair comprises the delayed reward; and the at least one computing device is further directed to execute a temporal difference learning algorithm to account for the delayed reward. (Page 13, Par. 2: “Temporal difference learning is a value prediction method used in dealing with the reinforcement learning problems. These methods estimate the value functions using long term reward algorithms such as Q-learning, SARSA. Traditional methods calculate value function by updating the final estimation only after the final action is completed and final reward is received. Whereas the temporal difference methods update the estimated final reward using the intermediate results calculated for each state-action pair at each state in the process.”  See also remaining section of 3.1 “Temporal Difference Learning Methods.” ) 

Regarding claims 9, 10, 14, 15, 18 and 19, they are directed to a method of steps to implement the system or apparatuses set forth in claims 1, 2, 7, 8, 16 and 17,  respectively.  Irukula teaches the claimed system or apparatuses in claims 1, 2, 7, 8, 16, and 17.  Therefore, Irukula teaches the method of steps in claims 9, 10, 14, 15, 18, and 19.

Regarding claim 20, Irukula teaches the limitations of claim 9 which claim 20 depends. Irukula also teaches that the wherein the at least one crop is at least one of wheat and maize. (Page 2, last paragraph: “The main goal is to optimize the water consumption as much as possible without affecting the crop yield by using reinforcement learning algorithm on maize crop simulation model.”  Page 29, Par. 1: “DSSAT crop simulation model for Maize is used to develop the reinforcement learning based controller for precision irrigation [Jones et al. 2003] [Porter et al. 1999]. DSSAT-CSM model is currently used for simulating over more than 18 crop models. Maize crop system model is used to implement and test the functionality of the reinforcement controller. Proposed irrigation system of the reinforcement learning controller for precision irrigation is shown below in figure 5.”) 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable Irukula in view of Guan et al. (PG Pub. No. 20180211156), herein “Guan.” 

Regarding claim 3,
Irukula teaches the limitations of claim 2 which claim 3 depends. Irukula does not teach that the at least one computing device is further directed to execute a cascading neural network and generate a crop yield using the cascading neural network. (Par. 0002: “The present disclosure is in the technical field of computer systems useful in training and executing neural networks. The disclosure is also in the field of computer systems programmed or configured to use a plurality of neural networks trained with agricultural data as inputs to produce crop yield values as outputs.”  Par. 0047: “In an embodiment, a method comprises receiving, at a server computing system, a particular dataset relating to one or more agricultural fields, wherein the particular dataset comprises particular crop identification data, particular environmental data, and particular management practice data; using a first neural network configured using crop identification data as input and crop yield data as output, computing a crop identification effect on crop yield for the one or more agricultural fields from the particular crop identification data; using a second neural network configured using environmental data as input and crop yield data as output, computing an environmental effect on crop yield for the one or more agricultural fields from the particular environmental data; using a third neural network configured using management practice data as input and crop yield data as output, computing a management practice effect on crop yield for the one or more agricultural fields from the particular management practice data; using a master neural network configured using crop identification effects on crop yield, environmental effects on crop yield, and management practice effects on crop yield as input and crop yield data as output, computing one or more predicted yield values for the one or more agricultural fields from the crop identification effect on crop yield, the environmental effect on crop yield, and the management practice effect on crop yield.”  See also Par. 0046 and Par. 0050).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the reinforced learning control system to maintain or increase a crop yield based on a reward state-action from soil conditions wherein optimal irrigation times are determined as in Irukula with using cascading or second neural network to generate a crop yield as output  as in Guan in order to help farmers make planting decisions regarding one or more fields based on limited information, but ultimately to maximize crop yield, crop quality, and/or profits from sales of the crop. (Par. 0004) 

Regarding claim 4,
 	Irukula and Guan teach the elements of claim 3 which claim 4 depends.  Guan also teaches that the cascading neural network as executed to generate the crop yield comprises: executing a first neural network that receives, as an input, at
least one of irrigation data and weather data, and determines a total soil water (TSW) value determined based at least in part on the input; and executing a second neural network that receives the total soil water as an input, and generates the crop yield based at least in part on the total soil water. (Par. 0150: “A plurality of moisture content maps may be used as input data into a neural network where each moisture content map identifies moisture content in a plurality of locations at a different point in the growing season.” Par. 0151: “In an embodiment, deep neural network 700 contains a convolutional neural network (CNN) for computing effects on crop yield from spatial environmental data. A convolutional neural network is capable of learning from image data, such as spatial environmental data 712. As each data point represents a pixel, the convolutional neural network may track effects of nearby pixels on each other and map an effect on the yield from various spatial maps. As with the recurrent neural networks, each spatial map may correspond to its own convolutional neural network, each spatial map may be used as a different input for a comprehensive neural network, or any combination of spatial maps may be used as different inputs for a convolutional neural network. For example, in the case of spatiotemporal data, each map of the plurality of maps may be used as different inputs into the convolutional neural network.” See also Par. 0002 and 0046 – 0050.) 

Regarding claims 11 and 12, they are directed to a method of steps to implement the system or apparatuses set forth in claims 3 and 4.  Irukula and Guan teaches the claimed system or apparatuses in claims 3 and 4.  Therefore, Irukula and Guan teaches the method of steps in claims 11 and 12.


Allowable Subject Matter
Claims 5, 6 and 13 (which is a method claim of combined system claims of claims 5 and 6) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the 35 U.S.C. §101 and 35 U.S.C. §115(a) rejections above.  Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: a decision support system for agrotechnology transfer (DSSAT) module configured to communicate with the cascading neural network over a network; and that the first neural network as executed receives training data from the DSSAT module and trains using the training data prior to generating the total soil water (TSW) value; and the second neural network as executed receives training data from the DSSAT module and train using the training data before generating the crop yield.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD G ERDMAN/Primary Examiner, Art Unit 2116